Title: From James Madison to Thomas Newton, 15 August 1807
From: Madison, James
To: Newton, Thomas



Sir.
Department of State, August 15th: 1807.

I have recd. your several letters of July 31st: August 1. & 3d. requesting instructions on several points stated in them.  You are doubtless aware that with respect to armed British Ships within our jurisdiction, the intercourse is to be by Flags of Truce only.  These are under the concurrent superintendance of the two Military & Naval Commanders with whom you will communicate as you may have occasion.  With respect to British unarmed Vessels they are free to come into our Country as heretofore, without question or molestation.  With respect to armed Vessels coming in distress, or with dispatches from their Government or its authorised Agents the intercourse with them does not require a Flag of Truce, and the dispatches may be forwarded in the ordinary modes.  It must be understood, however, that such dispach Vessels be not employed by the others unlawfully lying within our waters, or going out of them for the evasive purpose of opening such a channel of communication.
The mode of intercourse & time of stay, for armed Vessels, not excluded from our waters, must be left generally to your own construction of the fair import and policy of the exception in their favor.  If any cases of sufficient peculiarity & importance should occur, they may be transmitted for particular instructions.
In consequence of a representation & request from Mr. Erskine, the Columbiana is permitted to be supplied with provisions for four Months.
The mode of regaining Negroes on board the British ships of War has been referred to the Officers regulating Flags of Truce.
In obtaining American Seamen from them, application is to be made under a Flag also; and if not discharged on other satisfactory evidence, the usual course must be pursued thro’ the Dept. of State, and the British Legation.  I am &c.

James Madison.

